The record discloses that on 11 February, 1938, the clerk of the Superior Court of Beaufort County issued general letters of administration on the estate of Louis B. Suskin, deceased, to John Archbell Wilkinson upon the affidavit of Raymond Suskin, brother of the deceased, in which it is stated "that Louis B. Suskin, late of said county, is dead, without leaving will and testament," and upon the further affidavit of Leon Suskin, nephew of the deceased, in which it is stated "that Louis B. Suskin, late of the city of Baltimore, Md., died in said city on or about 12 January, 1935, and this affiant is informed and believes that Louis B. Suskin left a last will and testament."
Thereafter, on 15 April, 1938, R. H. Hodges was appointed administratorc. t. a. of the estate of Louis B. Suskin, deceased, by the clerk of the Superior Court of Beaufort County, and the following notice was issued to John Archbell Wilkinson: *Page 220 
"Please take notice, that the will of Louis B. Suskin, deceased, has been proven and that letters testamentary are issued thereon. Wherefore the letters of administration issued on February 11, 1938, to you, John Archbell Wilkinson, as administrator of the estate of Louis B. Suskin, are revoked."
On appeal to the Superior Court, the judge approved and affirmed the order granting to R. H. Hodges letters of administration c. t. a. on the estate of Louis B. Suskin, deceased; and, further: "The letters purporting to be letters of administration granted to John Archbell Wilkinson are adjudged to have been improvidently granted, and are revoked." From this ruling, John Archbell Wilkinson appeals, assigning errors.
To determine whether the appointment of John Archbell Wilkinson administrator of the estate of Louis B. Suskin, deceased, was void abinitio, because improvidently made in a case of testacy, Springs v. Irvin,28 N.C. 27, or de facto sufficient until revoked, Shober v. Wheeler,144 N.C. 403, 57 S.E. 152, would avail but little on the present record, for, so far as the instant case is concerned, both alternatives lead to the same result. C. S., 30. See 23 C. J., 1032; Croswell's Executors and Administrators, ch. 21, p. 432. It is enough to observe that the revocation was not for disqualification or default under C. S., 31; and that no question of priority or preferential right of nomination and substitution is here involved. In re Estate of Smith, 210 N.C. 622, 188 S.E. 202. The granting of the second administration ipso facto superseded the first. 11 Rawle C. L., 90; Croswell's Executors and Administrators, supra.
Moreover, it appears that no one interested in the estate, and no one claiming a legal right to administer it, is undertaking to prosecute the present appeal. Pratt v. Kitterell, 15 N.C. 168. The revocation of the first letters of administration separated John Archbell Wilkinson from any connection with the estate. No effort is being made to impeach any of his acts. Shields v. Ins. Co., 119 N.C. 380, 25 S.E. 951. He is not the "party aggrieved" in any legal sense, C. S., 632; and no substantial right of his has been affected by the ruling. C. S., 638; In re Will of Hargrove,206 N.C. 307, 173 S.E. 577; 3 C. J., 644. The appeal is not according to the practice of the common law; and it is not contemplated by statute.Conrad v. Button, 28 Mich. 365; 23 C. J., 1066.
Appeal dismissed. *Page 221